--------------------------------------------------------------------------------

Exhibit 10.3



EXECUTION VERSION


CONTINUING GUARANTY
 
December 19, 2019
 
FOR VALUE RECEIVED, the sufficiency of which is hereby acknowledged, and in
consideration of credit and/or financial accommodations heretofore or hereafter
from time to time made or granted to BETTER CHOICE COMPANY INC., a Delaware
corporation (“Borrower”), by BRIDGING FINANCE INC., as Administrative Agent
(“Agent”), and the Lenders under the Facilities Agreement (as defined below) and
their successors and assigns (collectively the “Creditors”), the undersigned
Guarantors (each, a “Guarantor” and collectively, jointly and severally, the
“Guarantors”) hereby furnishes its continuing guaranty (this “Guaranty”) of the
Guaranteed Obligations (as hereinafter defined) as follows (capitalized terms
used herein shall have the meaning assigned to them herein, and if not herein
defined shall have the meaning assigned to them in the Facilities Agreement (as
defined below)):
 
1.          Guaranty.  Each Guarantor hereby absolutely and unconditionally
guarantees, as a primary obligor and as a guaranty of payment and performance
and not merely as a guaranty of collection, prompt payment when due, whether at
stated maturity, by required prepayment, upon acceleration, demand or otherwise,
and at all times thereafter, of any and all existing and future indebtedness and
liabilities of every kind, nature and character, direct or indirect, absolute or
contingent, liquidated or unliquidated, voluntary or involuntary and whether for
principal, interest, premiums, fees indemnities, damages, costs, expenses or
otherwise, of Borrower to the Creditors arising under that certain Loan
Facilities Letter Agreement dated as of December 19, 2019 between Borrower, the
Obligors party thereto, Agent, and the Lenders from time to time party thereto
(the “Facilities Agreement”), the Credit Documents and any instruments,
agreements or other documents of any kind or nature now or hereafter executed in
connection with the Credit Documents (including all renewals, extensions,
amendments, refinancings and other modifications thereof (howsoever fundamental)
and all reasonable costs, attorneys’ fees and expenses incurred by the Creditors
in connection with the collection or enforcement thereof), and whether recovery
upon such indebtedness and liabilities may be or hereafter become unenforceable
or shall be an allowed or disallowed claim under any proceeding or case
commenced by or against any Guarantor or Borrower under the Bankruptcy Code
(Title 11, United States Code), any successor statute or any other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, judicial management, scheme
of arrangement, reorganization, or similar debtor relief laws of the United
States or other applicable jurisdictions from time to time in effect and
affecting the rights of creditors generally (collectively, “Debtor Relief
Laws”), and including interest that accrues after the commencement by or against
any Borrower of any proceeding under any Debtor Relief Laws (subject to the
proviso in this sentence, collectively, the “Guaranteed Obligations”); provided
that, the liability of the Guarantors hereunder shall be limited to an aggregate
amount equal to the largest amount that would not render its obligations
hereunder subject to avoidance under Section 548 of the Bankruptcy Code of the
United States or any comparable provisions of any applicable state law or other
applicable law.  Agent’s books and records showing the amount of the Guaranteed
Obligations shall be admissible in evidence in any action or proceeding, and,
absent any manifest error therein, shall be binding upon the Guarantors and
conclusive for the purpose of establishing the amount of the Guaranteed
Obligations.  This Guaranty shall not be affected by the genuineness, validity,
regularity or enforceability of the Guaranteed Obligations or any instrument or
agreement evidencing any Guaranteed Obligations, or by the existence, validity,
enforceability, perfection, non-perfection or extent of any collateral therefor,
or by any fact or circumstance relating to the Guaranteed Obligations which
might otherwise constitute a defense to the obligations of the Guarantors under
this Guaranty, and each Guarantor hereby irrevocably waives any defenses it may
now have or hereafter acquire in any way relating to any or all of the
foregoing. Anything contained herein to the contrary notwithstanding, the
obligations of each Guarantor hereunder at any time shall be limited to an
aggregate amount equal to the largest amount that would not render its
obligations hereunder subject to avoidance as a fraudulent transfer or
conveyance under Section 548 of the Bankruptcy Code (Title 11, United States
Code) or any comparable provisions of any similar federal or state law.
 

--------------------------------------------------------------------------------

2.           No Setoff or Deductions; Taxes; Payments.  Each Guarantor shall
make all payments hereunder without setoff or counterclaim and free and clear of
and without deduction for any taxes, levies, imposts, duties, charges, fees,
deductions, withholdings, compulsory loans, restrictions or conditions of any
nature now or hereafter imposed or levied by any jurisdiction or any political
subdivision thereof or taxing or other authority therein unless such Guarantor
is compelled by law to make such deduction or withholding.  If any such
obligation (other than any such obligation arising with respect to taxes based
on or measured by the income or profits of the Creditors) is imposed upon any
Guarantor with respect to any amount payable by it hereunder, such Guarantor
will pay to Agent, for the ratable benefit of all affected Creditors, on the
date on which such amount is due and payable hereunder, such additional amount
in U.S. dollars as shall be necessary to enable the Creditors to receive the
same net amount which the Creditors would have received on such due date had no
such obligation been imposed upon such Guarantor.  Each Guarantor will deliver
promptly to Agent certificates or other valid vouchers for all taxes or other
charges deducted from or paid with respect to payments made by such Guarantor
hereunder.  The obligations of the Guarantors under this Section 2 shall survive
the payment in full of the Guaranteed Obligations and termination of this
Guaranty. At Agent’s option, all payments under this Guaranty shall be made in
the United States.  The obligations hereunder shall not be affected by any acts
of any legislative body or governmental authority affecting Borrower, including
but not limited to, any restrictions on the conversion of currency or
repatriation or control of funds or any total or partial expropriation of
Borrower’s property, or by economic, political, regulatory or other events in
the countries where Borrower is located.
 
3.           Tax Indemnification.  Without prejudice to Section 2 (No Setoff or
Deductions; Taxes; Payments) if any Creditor is required to make any payment of
or on account of tax on or in relation to any sum received or receivable under
this Guaranty (including any sum deemed for purposes of tax to be received or
receivable by such Creditor whether or not actually received or receivable) or
if any liability in respect of any such payment is asserted, imposed, levied or
assessed against any Creditor, the Guarantors shall, within three Business Days
of demand of Agent or such Creditor, promptly indemnify such Creditor for any
loss or liability suffered as a result, together with any interest, penalties,
costs and expenses payable or incurred in connection therewith, provided that
this Section 3 shall not apply to:
 


(i)
any Tax imposed on and calculated by reference to the net income actually
received or receivable by the Creditors (but, for the avoidance of doubt, not
including any sum deemed for purposes of Tax to be received or receivable by the
Creditors but not actually receivable) by the jurisdiction in which any Creditor
is incorporated; or

 


(ii)
any Tax imposed on and calculated by reference to the net income of the facility
office of any Creditor actually received or receivable by any Creditor (but, for
the avoidance of doubt, not including any sum deemed for purposes of tax to be
received or receivable by such Creditor but not actually receivable) by the
jurisdiction in which its facility office is located.;

 


(iii)
If any Creditor intends to make a claim under this Section 3 it shall notify
Borrower of the event giving rise to the claim.

 

--------------------------------------------------------------------------------

4.          Rights of Creditors.  Each Guarantor consents and agrees that the
Creditors may, at any time and from time to time, without notice or demand to
the Guarantors, and without affecting the enforceability or continuing
effectiveness hereof:  (a) amend, extend, renew, compromise, discharge,
accelerate or otherwise change the time for payment or the terms of the
Guaranteed Obligations or any part thereof in accordance with the terms of the
Guaranteed Obligations; (b) take, hold, exchange, enforce, waive, release, fail
to perfect, sell, or otherwise dispose of any security for the payment of this
Guaranty or any Guaranteed Obligations; (c) apply such security and direct the
order or manner of sale thereof as Agent in its sole discretion may determine;
and (d) release or substitute one or more of any endorsers or other Guarantors
of any of the Guaranteed Obligations.  Without limiting the generality of the
foregoing, each Guarantor consents to the taking of, or failure to take, any
action which might in any manner or to any extent vary the risks of the
Guarantors under this Guaranty or which, but for this provision, might operate
as a discharge of any Guarantor.
 
5.          Certain Waivers.  Each Guarantor waives (a) any defense arising by
reason of any disability or other defense of Borrower or any other Guarantor, or
the cessation from any cause whatsoever (including any act or omission of any
Creditor) of the liability of Borrower; (b) any defense based on any claim that
any Guarantor’s obligations exceed or are more burdensome than those of
Borrower; (c) the benefit of any statute of limitations affecting any
Guarantor’s liability hereunder; (d) any right to require any Creditor to
proceed against Borrower, proceed against or exhaust any security for the
Guaranteed Obligations, or pursue any other remedy in any Creditor’s power
whatsoever; (e) any benefit of and any right to participate in any security now
or hereafter held by Agent or any other Creditor; and (f) to the fullest extent
permitted by law, any and all other defenses or benefits that may be derived
from or afforded by applicable law limiting the liability of or exonerating the
Guarantors or sureties.  Each Guarantor expressly waives all setoffs and
counterclaims and all presentments, demands for payment or performance, notices
of nonpayment or nonperformance, protests, notices of protest, notices of
dishonor, and all other notices or demands of any kind or nature whatsoever with
respect to the Guaranteed Obligations, and all notices of acceptance of this
Guaranty or of the existence, creation, or incurrence of new or additional
Guaranteed Obligations.
 
6.          Obligations Independent.  The obligations of each Guarantor
hereunder are those of primary obligor, and not merely as surety, and are
independent of the Guaranteed Obligations and the obligations of any other
Guarantor, and a separate action may be brought against any Guarantor to enforce
this Guaranty whether or not Borrower or any other person or entity is joined as
a party.
 
7.           Subrogation.  No Guarantor shall exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until all of the Guaranteed Obligations
and any amounts payable under this Guaranty have been paid and performed in full
and any commitments of the Creditors or facilities provided by the Creditors
with respect to the Guaranteed Obligations are terminated.  If any amounts are
paid to any Guarantor in violation of the foregoing limitation, then such
amounts shall be held in trust for the benefit of the Creditors and shall
forthwith be paid to Agent to reduce the amount of the Guaranteed Obligations,
whether matured or unmatured.
 
8.          Termination; Reinstatement.  This Guaranty is a continuing and
irrevocable guaranty of all Guaranteed Obligations now or hereafter existing and
shall remain in full force and effect until all Guaranteed Obligations and any
other amounts payable under this Guaranty are paid in full in cash and any
commitments of the Creditors or facilities provided by the Creditors with
respect to the Guaranteed Obligations are terminated.  Notwithstanding the
foregoing, this Guaranty shall continue in full force and effect or be revived,
as the case may be, if any payment by or on behalf of Borrower or any Guarantor
is made, in respect of the Guaranteed Obligations and such payment or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by
Agent in its discretion) to be repaid to a trustee, receiver or any other party,
in connection with any proceeding under any Debtor Relief Laws, all as if such
payment had not been made and whether or not Agent is in possession of or has
released this Guaranty and regardless of any prior revocation, rescission,
termination or reduction.  The obligations of the Guarantors under this Section
8 shall survive termination of this Guaranty.
 

--------------------------------------------------------------------------------

9.        Subordination.  Each Guarantor hereby subordinates the payment of all
obligations and indebtedness of Borrower owing to the Guarantors, whether now
existing or hereafter arising, including but not limited to any obligation of
Borrower to any Guarantor as subrogee of Agent or resulting from any Guarantor’s
performance under this Guaranty, to the payment in full in cash of all
Guaranteed Obligations, provided that any such payment may be made by Borrower
to any Guarantor if no default then exists under the Facilities Agreement or
would result from such payment.  If any Creditor so requests, any such
obligation or indebtedness of Borrower to any Guarantor shall be enforced and
performance received by such Guarantor as trustee for Agent and the proceeds
thereof shall be paid over to Agent on account of the Guaranteed Obligations,
but without reducing or affecting in any manner the liability of such Guarantor
under this Guaranty.
 
10.         Stay of Acceleration.  In the event that acceleration of the time
for payment of any of the Guaranteed Obligations is stayed, in connection with
any case commenced by or against any Guarantor or Borrower under any Debtor
Relief Laws or otherwise, all such amounts shall nonetheless be payable by such
Guarantor immediately upon demand by any Creditor.
 
11.         Expenses.  The Guarantors shall pay on Agent’s demand all Creditors’
out-of-pocket expenses (including attorneys’ fees and expenses) in any way
relating to the enforcement or protection of the Creditor’s rights under this
Guaranty or in respect of the Guaranteed Obligations, including any incurred
during any “workout” or restructuring in respect of the Guaranteed Obligations
and any incurred in the preservation, protection or enforcement of any rights of
the Creditors in any proceeding any Debtor Relief Laws.  The obligations of the
Guarantors under this Section 11 shall survive the payment in full of the
Guaranteed Obligations and termination of this Guaranty.
 
12.       Miscellaneous.  No provision of this Guaranty may be waived, amended,
supplemented or modified, except by a written instrument executed by Agent and
the Guarantors.  No failure by the Creditors to exercise, and no delay in
exercising, any right, remedy or power hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy or power
hereunder preclude any other or further exercise thereof or the exercise of any
other right, power or remedy.  The remedies herein provided are cumulative and
not exclusive of any remedies provided by law or in equity.  The
unenforceability or invalidity of any provision of this Guaranty shall not
affect the enforceability or validity of any other provision herein.  Unless
otherwise agreed by Agent and the Guarantors in writing, this Guaranty is not
intended to supersede or otherwise affect any other guaranty now or hereafter
given by the Guarantors for the benefit of the Creditors or any term or
provision thereof.
 
13.        Condition of Borrower.  Each Guarantor acknowledges and agrees that
it has the sole responsibility for, and has adequate means of, obtaining from
Borrower and any other Guarantor such information concerning the financial
condition, business and operations of Borrower and any other Guarantor as such
Guarantor requires, and that no Creditor has a duty, and no Guarantor is relying
on any Creditor at any time, to disclose to any Guarantor any information
relating to the business, operations or financial condition of Borrower or any
other Guarantor (each Guarantor waiving any duty on the part of the Creditors to
disclose such information and any defense relating to the failure to provide the
same).
 
14.        Representations and Warranties.  Each Guarantor represents and
warrants that (a) this Guaranty (i) does not violate any agreement, instrument,
law, regulation or order applicable to any Guarantor, (ii) does not require the
consent or approval of any person or entity, including but not limited to any
governmental authority, or any filing or registration of any kind and (iii) is
the legal, valid and binding obligation of such Guarantor enforceable against
such Guarantor in accordance with its terms, except to the extent that
enforcement may be limited by applicable bankruptcy, insolvency and other
similar laws affecting creditors’ rights generally; and (b) in executing and
delivering this Guaranty, each Guarantor (i) has, without reliance on the
Creditors or any information received from the Creditors and based upon such
documents and information it deems appropriate, made an independent
investigation of the transactions contemplated hereby and Borrowers, Borrowers’
business, assets, operations, prospects and condition, financial or otherwise,
and any circumstances which may bear upon such transactions, Borrowers or the
obligations and risks undertaken herein with respect to the Guaranteed
Obligations, (ii) has adequate means to obtain from Borrowers on a continuing
basis information concerning Borrowers, (iii) has full and complete access to
the Credit Documents and any other documents executed in connection with the
Credit Documents, and (iv) has not relied and will not rely upon any
representations or warranties of the Creditors not embodied herein or any acts
heretofore or hereafter taken by the Creditors (including but not limited to any
review by the Creditors of the affairs of Borrowers).
 

--------------------------------------------------------------------------------

15.        Indemnification and Survival.  Without limitation on any other
obligations of the Guarantors or remedies of the Creditors under this Guaranty,
each Guarantor shall, to the fullest extent permitted by law, indemnify, defend
and save and hold harmless each Creditor from and against, and shall pay on
demand, any and all damages, losses, liabilities, and expenses (including
attorneys’ fees) that may be suffered or incurred by any Creditor in connection
with or as a result of any failure of any Guaranteed Obligations to be the
legal, valid and binding obligations of Borrower enforceable against Borrower in
accordance with their terms.  The obligations of the Guarantors under this
Section 15 shall survive the payment in full of the Guaranteed Obligations and
termination of this Guaranty.
 
16.        Assignment.  This Guaranty shall be binding on, and shall inure to
the benefit of the Guarantors, each Creditor, and their respective successors
and assigns; provided that the Guarantors may not assign or transfer its rights
or obligations under this Guaranty.  Without limiting the generality of the
foregoing, any Creditor may assign, sell participations in or otherwise transfer
its rights under the Credit Documents, as applicable, to any other person or
entity, and the other person or entity shall then become vested with all the
rights granted to such Creditor in this Guaranty or otherwise.
 
17.         Captions.  The headings and captions in this Guaranty are for
convenience only and shall not affect the interpretation or construction of this
Guaranty.
 
18.         GOVERNING LAW; Assignment; Jurisdiction; Notices.  THIS GUARANTY
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE
STATE OF NEW YORK.  This Guaranty shall (a) bind each Guarantor and its
successors and assigns, provided that no Guarantor may assign its rights or
obligations under this Guaranty without the prior written consent of Agent (and
any attempted assignment without such consent shall be void), and (b) inure to
the benefit of each Creditor and its successors and assigns and any Creditor
may, without notice to any Guarantor and without affecting any Guarantor’s
obligations hereunder, assign, sell or grant participations in the Guaranteed
Obligations and this Guaranty, in whole or in part.  Each Guarantor hereby
irrevocably (i) submits to the non‑exclusive jurisdiction of any United States
Federal or State court sitting in New York, New York in any action or proceeding
arising out of or relating to this Guaranty, and (ii) waives to the fullest
extent permitted by law any defense asserting an inconvenient forum in
connection therewith.  Service of process by any Creditor in connection with
such action or proceeding shall be binding on any Guarantor if sent to such
Guarantor by registered or certified mail at its address specified on Annex I
attached hereto or such other address as from time to time notified by such
Guarantor.  Each Guarantor agrees that each Creditor may disclose to any
assignee of or participant in, or any prospective assignee of or participant in,
any of its rights or obligations of all or part of the Guaranteed Obligations
any and all information in such Creditor’s possession concerning such Guarantor,
this Guaranty and any security for this Guaranty.  All notices and other
communications to any Guarantor under this Guaranty shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier to such Guarantor at its address set forth
on Annex I attached hereto or at such other address in the United States as may
be specified by such Guarantor in a written notice delivered to Agent at such
office as Agent may designate for such purpose from time to time in a written
notice to such Guarantor.
 

--------------------------------------------------------------------------------

19.      WAIVER OF JURY TRIAL; FINAL AGREEMENT.  TO THE EXTENT ALLOWED BY
APPLICABLE LAW, EACH GUARANTOR AND EACH CREDITOR EACH IRREVOCABLY WAIVES TRIAL
BY JURY WITH RESPECT TO ANY ACTION, CLAIM, SUIT OR PROCEEDING ON, ARISING OUT OF
OR RELATING TO THIS GUARANTY OR THE GUARANTEED OBLIGATIONS.  THIS GUARANTY
REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED
BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
 
20.       Foreign Currency.  If any claim arising under or related to this
Guaranty is reduced to judgment denominated in a currency (the “Judgment
Currency”) other than U.S. Dollars (the “Obligations Currency”), the judgment
shall be for the equivalent in the Judgment Currency of the amount of the claim
denominated in the Obligations Currency included in the judgment, determined as
of the date of judgment.  The equivalent of any Obligations Currency amount in
any Judgment Currency shall be calculated at the spot rate for the purchase of
the Obligations Currency with the Judgment Currency quoted by Agent in the place
of Agent’s choice at or about 8:00 a.m. on the date for determination specified
above.  Guarantor shall indemnify the Creditors and hold the Creditors harmless
from and against all loss or damage resulting from any change in exchange rates
between the date any claim is reduced to judgment and the date of payment
thereof by the Guarantors or any failure of the amount of any such judgment to
be calculated as provided in this Section 20.
 
21.        Counterparts.  This Guaranty may be executed in any number of
counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may execute this Guaranty by signing any such
counterpart.  Delivery of an executed counterpart of a signature page of this
Guaranty by facsimile or other electronic transmission shall be effective as
delivery of a manually executed counterpart of this Guaranty.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this the undersigned has caused this Continuing Guaranty to
be duly executed as of the date first above written.
 


 
HALO, PURELY FOR PETS INC.




 
By:
/s/ Werner von Pein

 
Name:
Werner von Pein
 
Title:
President & CEO




 
BONA VIDA, INC.




 
By:
/s/ Damian Dalla-Longa

 
Name:
Damian Dalla-Longa
 
Title:
CEO




 
TRUPET, LLC




 
By:
/s/ Damian Dalla-Longa

 
Name:
Damian Dalla-Longa
 
Title:
CEO

 
Signature Page to Better Choice Company – Continuing Guaranty



--------------------------------------------------------------------------------

ANNEX I
 
Guarantor Addresses
 

Halo, Purely for Pets Inc.


12400 Race Track Rd
Tampa, FL 33626


Bona Vida, Inc.


164 Douglas Rd E
Oldsmar, FL 34677


Trupet, LLC


164 Douglas Rd E
Oldsmar, FL 34677





--------------------------------------------------------------------------------